346 So. 2d 986 (1977)
In re Rosie Lee REYNOLDS
v.
STATE of Alabama.
Ex parte Rosie Lee Reynolds.
SC 2574.
Supreme Court of Alabama.
June 10, 1977.
Harry D. Raymon, Tuskegee, for petitioner.
None for the State, respondent.
BLOODWORTH, Justice.
In denying this writ, we may say that we agree with the Court of Criminal Appeals' opinion, 346 So. 2d 979, except as to its holding with respect to laying the predicate for the confession. We cannot agree that Deputy Cole's ex parte statement lays a sufficient predicate as to the other officer present.
We have gone to the record for a more complete understanding of those features of the case treated in the Court of Criminal Appeals' decision, there being no dispute as to these facts. Wilbanks v. State, 289 Ala. 171, 266 So. 2d 632 (1972). We think that the record sufficiently shows that Cpl. Tew, although present part of the time, never talked to petitioner at all and that he, Deputy *987 Cole, was the only person present who talked to her. In such circumstances it was harmless error to fail to lay the predicate as to Cpl. Tew. Rule 45, ARAP.
WRIT DENIED.
TORBERT, C. J., and JONES, ALMON and EMBRY, JJ., concur.